DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 appears to have a typo in line 19 and it is assumed the claim should read, “…the annular filter media is joined to the center tube…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites, “…the first locking slot has a Z-shape.” There is nothing in the written description that indicates the locking slot has a Z-shape. The figures are the only indication of the shape of the locking slot and the figures show two shape embodiments. Figure 2 most clearly shows the first shaped locking slot (236) and figure 9 most clearly shows the second shaped locking slot (404). In each of these figures one of ordinary skill in the art would not recognize the shaped slots as having a “Z” shape. The first shaped locking slot (236) most closely resembles a “J” or “L” and the second shaped locking slot (404) does not appear to closely resemble any particular letter or any particularly definable shape but appears to be a winding path. Therefore, the recitation of a Z-shape does not appear to be supported by the specification as originally filed and represents new matter.
Claims 4-6 are rejected as depending from claim 3.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 21-23 recite, “…the first locking slot includes a first detent notch that defines an extremity with a first end surface of the first locking slot that is the furthest axially from the first open end…” The wording of the claim would indicate that the extremity is either formed with an end surface of the locking slot or the extremity is formed by an end surface of the locking slot. In the remarks, applicant identifies a portion of the locking slot that is close to the open end of the locking slot as the “end surface”. If the end surface that applicant is arguing for is the recited end surface then it is not clear how the extremity is defined with the indicated first end surface of the first locking slot. Additionally, the claim uses the term “furthest axially from the first open end of the filter element. It is unclear to what the extremity is being compared to, to define it as being the furthest axially from the first open end. In other words, the extremity is furthest than what structure from the first open end. For examination purposes it is assumed the first locking slot includes a first detent notch that defines an extremity that is further from the first open end of the filter element than a first end surface of the first locking slot.
Claim 4 recites, “…the second locking slot includes a second detent notch that defines an extremity with a second end surface of the second locking slot that is furthest axially from the second open end…” The same issues exist in claim 4 as in claim 3 above as the language is the same as claim 3 except for reciting a second detent notch, second end surface and second open end.
For examination purposes it is assumed the second locking slot includes a second detent notch that defines an extremity that is further from the second open end of the filter element than a second end surface of the second locking slot.
The additional claims are rejected as depending from one of the above claims.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. US 2005/0072302 in view of Roesgen US 2016/0082373.

	Claims 1 and 2, Miller teaches an interface comprising: a filter element (12) that includes a cylindrical configuration and defines a longitudinal axis and a radial direction, the filter element comprising: an annular filter media (74) defining a central passage, a center tube (18) that is disposed in the central passage of the annular filter media that defines a central reservoir, wherein the annular filter media surrounds the center tube and the central reservoir, a first open end joined to the center tube disposed along the longitudinal axis, the first open end also defining a first locking slot (24) that extends from the first open end, and a second open end joined to the center tube opposite the first open end disposed along the longitudinal axis, the second open end also defining a second locking slot (38) that extends from the first open end, a first pedestal including a first tab (22) that is disposed in the first locking slot and a second pedestal including a second tab (36) that is disposed in the second locking slot, the second tab is differently configured than the first tab, the first and second open ends are joined to the center tube and the annular filter media is joined to the center tube forming the filter element (fig. 1-2). Miller teaches the first tab (22) is a thread. One of ordinary skill in the art would recognize that a thread is a short projection that extends in a spiral configuration to engage with a similar spiral slot. A thread would meet the definition provided by applicant of “a short projecting device”. Miller does not teach the first locking slot includes a first detent notch that defines an extremity that is further from the first open end of the filter element than a first end surface of the first locking slot. The recitation of the filter element being formed before the first tab being disposed in the first locking slot and before the second tab is disposed in the second locking slot is a process recitation of how the filter element is made. The claims are directed to an apparatus and how the apparatus is made or the steps of making the apparatus do not provide any further structural limitations.
Roesgen teaches an interface comprising: a filter element (14) that is cylindrically configured and defines a longitudinal axis and a radial direction, a first open end disposed along the longitudinal axis and defining a first locking slot (32), a second open end opposite the first open end disposed along the longitudinal axis and defining a second locking slot (26), a first pedestal including a first locking tab (30) disposed in the first locking slot and a second pedestal including a second tab (24) disposed in the second locking slot, the second tab is differently configured as the first tab, the first locking slot includes a first detent notch that defines an extremity that is further from the first open end of the filter element than a first end surface of the first locking slot (see below), and the first locking slot is similar to the second locking slot when rotating the geometry of the first slot about an axis that is perpendicular to the longitudinal axis an amount of 180 degrees (fig. 1-3, paragraph 22). It would have been obvious to one of ordinary skill in the art to use the slots and tabs of Roesgen in place of those of Miller as they represent a functionally equivalent connection mechanism (a bayonet type connection) to those of Miller (the threaded connection (22, 24) and connection (37, 38)) as would have been readily recognized by one of ordinary skill in the art. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). The recitation of the slots being identically configured is merely a recitation of a change in the shape of the slot of Roesgen. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966). The recitation of aligning the first and second locking slots axially, circumferentially and radially is merely a recitation of a rearrangement of the parts of the bayonet connection. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950). Modifying Miller to comprise the locking slot and tab of Roesgen would inherently have the filter element lack threads.
	Claim 7, Roesgen further teaches the first tab is configured to move axially diagonally, circumferentially and axially in the first locking slot and the second tab is configured to move axially, diagonally and circumferentially to a stop in the second locking slot (fig. 1-3).

    PNG
    media_image1.png
    404
    551
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 4/27/22 have been fully considered but they are not persuasive.
Applicant argues that Roesgen does not remedy the deficiencies of Miller because Roesgen teaches tabs are on the filter element and locking slots are not the bottom cap and base and thus one of ordinary skill in the art could not combine these references to arrive at the claimed invention since neither Roesgen nor Miller teach using a center tube with locking slots at both open ends. As stated in the rejection above, Miller teaches a center tube with locking slots at both ends. Roesgen teaches a bayonet type connecting structure that is an are recognized functional equivalent to the connecting structures of Miller. Thus, one of ordinary skill in the art could substitute the connecting structures of Roesgen for those of Miller which would have yielded predictable results to one of ordinary skill in the art. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the tab and locking slot providing downward force to push bottom seal into place) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art to Miller in view of Roesgen teaches as obvious the interface of claim 2 above and further teach the first tab is configured to move axially into and out of the first detent notch but do not teach the first locking slot has a Z-shape nor would it have been obvious to modify the prior art to arrive at the claimed invention.
Claims 4-6 are allowable as depending from claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778